Opinion of the Court by
Judge Clay
Reversing.
Appellant, who was convicted of manufacturing intoxicating liquors in violation of the Prohibition Act, challenges the sufficiency of the indictment on the ground that it failed to name the county in which the alleged offense was committed. The point is well taken. The Code provides that an indictment must be direct and certain as regards the county in which the offense was committed. Criminal Code, section 124, subsection 2. The object of the provision is not only to fix the venue of the action for purposes of jurisdiction and "to apprise the defendant of the particular accusation on which he is to be tried, but also to make the judgment available as a plea in bar to a subsequent prosecution. Parker v. Commonwealth, 12 Bush 191. It follows that the demurrer to the indictment should have been sustained.
The record discloses no other error.
Judgment reversed and cause remanded for proceedings consistent with this opinion.